             Case 1:18-cr-00278-CCB Document 167 Filed 12/20/18 Page 1 of 10
CJF9.tO.18




(f)-;r:.
                                                                       U.S. Department                      of .1ustiee
   .\           ,.
                    .                                                  Uoitr.'d States Altom".\'
        '~A''''''
                                                                       District ollv[m:I'illlld

Patricia .HcLullt'                                                     S/lile.f()()

As.~i.~/ullf U"itec1 Slate.\' Aruwllt'y                                ]6 S. Ch{/,.It'.~ SII"t't'/
PlItd('iu, fl/("/ulIL1E:!'lxdoigm'                                     FlaltiuuJ1'(', ,\tIJ J/ ~OJ-31 IfJ



                                                                      September               10. 2018

Marshall Henslee, Esq.
606 Baltimore Ave .. Suite 301
Towson, MD 21204

                                          Re:   United States v. Antonio Santifu!'
                                                Criminal No. CCB.18.027S (D. Md.)

Dear Counsel:

        This leller, together with the Sealed Supplement, continns the plea agreement (this
"Agreement") that has been offered to your client. Antonio Santiful (hereinafter "Defendant"), by
the United States Attomey's Office for the District of Maryland ("this Office"). If the Defendant
accepts this offer, please have the Defendant execute it in the spaces provided below. If this otTer
has not been accepted by September 20, 2011l, it will be deemed withdrawn. The tenus of the
Agreement are as follows:

                                                      Offense of Conviction

I.       The Defendant agrees to plead guilty to Count One and Count Eight of the Indictment,
which charges the Defendant with narcotics conspiracy, in violation of 21 U.S.c.            846 and                       *
distribution and possession with the intent to distribute, in ,'iolation 01'21 U.S.C. ~ 841(a). The
Defendant admits that the Defendant is. in fact, guilty of the otTense and will so advise the Court.

                                                      Elements of the Offense

2.      The elements of the offense to which the Defendant has agreed to plead guilty, and which
this Office would prove if the case went to trial, arc as follows:

         As to Count One (Conspiracy).                   that, on or about the time alleged in the Indictment, in the
District of Maryland, the Defendant:

               a.          Agreed with one or more persons to distribute more than 28 grams of cocaine base;

               b.          Knew of this agreement or conspiracy: and

               c.          Knowingly and voluntarily        participated       in or became a part of this agrcement or
                           conspiracy.
         Case 1:18-cr-00278-CCB Document 167 Filed 12/20/18 Page 2 of 10




         As to Count Eight (Distrihution/Possession      with the Intent to Distribute),    that, on or
         about the time alleged in the Indictment, in the District of Maryland:

         a.         the Defendant knowingly posscssed a controlled substance; and

        b.    the Defendant distributed and possessed with the intent to distribute the controlled
substance knowingly.

                                                Penalties

3.       The maximum penalties provided by statute for the oITense(s) to which the Defendant is
pleading guilty arc as lollows:

 COUNT         STATUTE       MAND.MIN.          MAX         SUPERVISED        MAX FINE      SPECIAL
                             IMPRISON-       IMPRISON-       RELEASE                        ASSESS-
                               MENT             MENT                                         MENT
     I        21 U.S.c.        5 years         40 years     5 years to life   55,000.000      5100
              ~ 846
    8         21 U.S.c.           NA          20 years      3 years to life   $1,000,000      $100
              *   841(a)

         a.     Prison: If the Court orders a term of imprisonment,     the Bureau of Prisons has sole
discretion to designate the institution at which it will be served.

        b.       Supervised Release: If the Court orders a tenn of supervised release, and the
Defendant violates the conditions of supervised rclease, the C01ll1 may order the Defendant
returned to custody to serve a tenn of imprisonment up to the entire original telm of supervised
release ifpemlitted by statute, lollowed by an additional telln of supervised release.

         e.       Restitution: The Court may order the Defendant to pay restitution pursuant to 18
U.S.c.   **   3663, 3663A, and 3664.

         d.       Payment: If a fine or restitution is imposed, it shall be payablc immcdiatcly, unlcss
the Court orders otherwise under 18 U.S.c.       *  3572(d). The Defendant may be required to pay
interest if the line is not paid when due.

         e.      Forfeiture: The Court may enter an order of forfeiture of assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property subject
to forfeiture.

        f.      Collection of Debts: If the Court imposes a fine or restitution, this Office's
Financial Litigation Unit will bc responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (I) thc full amount of thc fine or restitution is
nonetheless due and owing immcdiately; (2) thc schedule of paymcnts is mercly a minimum
schedule of payments and not the only mcthod, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may liIily employ all powers to
                                                     2
       Case 1:18-cr-00278-CCB Document 167 Filed 12/20/18 Page 3 of 10




collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control.      Until the money judgment is satislied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant's ability to pay,
and to request and review the Defendant's federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return infornlation) and a linancial statement in a fonn provided by this Office.

                                          Waiver of Rights

4.      The Defendant understands that by entering into this Agreement, the Defendant surrenders
certain rights as outlined below:

        a.      If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of cumpetent counsel.
That trial could be conducted by a judge, without a jury. if the Defendant, this Oftice, and the
Court all agreed.

          b.     If the Defendant elected a jury trial, the jury would be composed of twelve
 individuals selected from the community. Counsel and the Defendant would have the opportunity
 to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
 would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overeome only by proof beyond a reasonable doubt.

        c.     If the Defendant went to trial, the government would have the burden of proving
the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to confront
and cross-examine the government's witnesses. The Defendant would not have to present any
defcnsc witnesses or evidence whatsoever. If the Defendant wanted to call witncsses in defense,
however, the Defendant would have the subpoena power of the Court to compel the witnesses to
attend.

       d.       The Dcfcndant would have the right to tcstify in thc Dcfcndant's own defensc if
the Defendant so chose, and the Defendant would have thc right to refuse to testify. If the
Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant's decision not to testify.

         e.      If the Defendant were found guilty after a trial. the Defendant would have the right
to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of evidence to
sec if any crrors were committed which would require a new trial or dismissal of the charges. By
pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and the Court's
decisions.




                                                  3
      Case 1:18-cr-00278-CCB Document 167 Filed 12/20/18 Page 4 of 10




        f.      By pleading guilty, the Defendant will be giving up all of these rights, except the
right, under the limited circumstances set forth in the "Waiver of Appeal" paragraph below, to
appeal the sentence. By pleading guilty, the Defendant understands that the Defendant may have
to answer the Court's questions both about the rights being gi\'en up and about the facts of the
case. Any statements that the Defendant makcs during such a hearing would not be admissible
against the Defendant during a trial except in a criminal proceeding for perjury or false statement.

        g.       If the Court accepts the Defendant's plea of guilty, the Defendant will be giving up
the right to file and have the Court rule on pretrial motions, and there will be no further trial or
proceeding of any kind in the above-referenced         criminal case, and the Court will lind the
Defendant guilty.

        h.        By pleading guilty, the Defendant will also be giving up certain valuable civil
lights and may be subject to dep0l1ation or othcr loss of immigration status, including possible
denaturalization.    The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant's immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences arc the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Dcfendant's attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequenccs of pleading guilty. The
Defendant nevel1heless atlinns that the Detendant wants to plead guilty regardless of any potential
immigration consequences.

                              Advisorv Sentencinl! Guidelines Apply

5.      The Defendant understands that the Court will determine a sentencing guidelines range for
this case (henceforth the "advisory guidelines range") pursuant to the Sentencing Refonn Act of
 1984 al 18 U.S.c. ~ 3551-3742 (excepting 18 U.s.c. ~ 3553(b)(I) and 3742(e» and 28 U.S.c.
~~ 991 through 998. The Defendant further understands that the Court will impose a sentence
pursuant to the Sentencing Refonn Act, as excised. and must take into account the advisory
guidelines range in establishing a reasonable sentence.

                           Factual and Advisory Guidelines Stipulation

6.      a.      This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A. This Office and the Defendant further agree that the applicable base offense
level is a level 24 pursuant to United States Sentencing Guidelines ("U.S.S.G.") ~ 2DJ.I(c)(8)
because the defendant conspired to distribute at least 28 grams but less than I 12 grams of cocaine
base.   The pat1ies further agree that an additional two levels apply under U.S.S.G. ~2D 1.1(b)( I)
because the Defendant possessed a firearm during the course of the conspiracy.         The adjusted
otfensc levcl is 26. The Defendant understands         Ihal Ihere is a mandalory     senlence of 60
months.
      Case 1:18-cr-00278-CCB Document 167 Filed 12/20/18 Page 5 of 10




         b.      This Officc docs not opposc a two-level rcduction in the Defendant's adjusted
offense level pursuant to U.S.S.G. ~ 3EI.I(a), based upon the Defendant's apparent prompt
recognition and affilmative acceptance of pcrsonal responsibility for thc Dcfendant's criminal
conduct. This Office agrees to make a motion pursuant to U.S.S.G. ~ 3EI.I(b) for an additional
onc-Icvcl decrease in recognition of the Defendant's acccptancc of personal responsibility for the
 Defendant's conduct. This Office may oppose any adjustment lor acceptance of responsibility
under U.S.S.G. ~ 3EI.I(a) and may deeline to make a motion pursuant to U.S.S.G. ~ 3EI.I(b), if
 the Defendant: (i) fails to admit each and every item in the fi,etual stipulation; (ii) denies
 involvement in the offense; (iii) gives conflicting statements about the Defendant's involvement
 in the offense; (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the datc of this Agrcement and the date of scntcncing: (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agrcemcnt in any way.

7.      Therc is no agreement as to the Defendant's criminal history and the Defendant
understands that thc Defendant's criminal history could alter the Defendant's offense level.
Specifically, the Defendant understands that the Defendant's criminal history could alter the final
offense level if the Defendant is delennined to be a career oftender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant's income.

8.       Other than as sct forth above, no other offense characteristics, sentencing guidelines
factors, potential depal1ures or adjustments set f0l1h in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

                                       Rule II (c) (I) (C) Plea

9.       The parties stipulate and agree pursuant to Federal Rule o I'Criminal Procedure I I(c)( I)(C)
that a total sentencing range of 60-84 months of imprisonment         in the custody of the Bureau of
Prisons is the appropriate disposilion of this case for hoth Count One and Count Eight, taking
into consideration the nature and circumstances of the offense. the Defcndant's criminal history,
and all of thc othcr factors sct fOl1h in 18 USc. ~ 3553(a). This Agrecmcnt docs not aftect the
Court's discretion to impose any lawful term of supervised release or line or to set any lawful
conditions of probation or supervised release. In Ihe event that the COUI1rejects this Ab'feement.
except under the circumstances noted below, either party may elect tu declare the Agreement null
and void. Should the Defendant so elect, the Defendant will be aftorded the opportunity to
withdraw his plea pursuant to the provisions of Federal Rule of Criminal Procedure II(e)(5). The
parties agree that if the Court finds that the Defendant engaged in obstructive or unlawful behavior
and/or failed to acknowledge personal responsibility as set forth herein, neither the Court nor the
Govemment will be bound by the specific sentence contained in this Agreement, and the
Defendant will not be able to withdraw his plea.




                                                  5
        Case 1:18-cr-00278-CCB Document 167 Filed 12/20/18 Page 6 of 10




                         Obligation oflhe United States Attorney's    Office

 10.    At the time of sentencing, this Olliee shall recommend a sentence within the agreed-upon
range. This Office reserves the right to bring to the Court's attention all information with respect
to the Defendant's background. charactcr, and conduct that this Ollice deems relevant to
sentencing, including the conduct that is the subject of any counts of the Indictment. At the time
of sentencing, this Office will move to dismiss any oren counts against the Defendant.

                                         Waivcr of Appeal

 1I.     In exchange for the concessions made by this Office and the Defendant in this Agreement,
this Ollice and the Defendant waive their rights to appeal as t()llows:

         a.      The Defendant knowingly waives all right, pursuant to 28 V.S.c. S 1291 or any
other statute or constitutional provision, to appeal thc Defendant's conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant's conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within thc scope of the statute(s).

         b.     The Defendant and this Office knowingly and expressly waive all rights conferred
by 18 U .S.c. S 3742 to appeal whatever sentence is imposed (including any tenn of imprisonment.
fine, term of supervised release, or order of restitution) for any reason (including the establishment
of the advisory sentencing guidelines range, the detennination of the Defendant's criminal history,
the weighing of the sentencing factors, and any constitutional challenges to the calculation and
imposition of any telln of imprisonment, tine, order of forfeiture, order of restitution, and term or
condition of supervised release), except as follows:

               (i)   The Defendant reserves the right to appeal any sentence that exceeds the
statutory maximum; and

                (ii)   This Office reserves the right to appeal any sentence       below a statutory
m IIlnn Ulll;


        c.      The Defcndant waives any and all rights under thc Frecdom of Infonnation Act
relating to the investigation and prosecution of the above-captioned matter and agrees not to file
any request for documents tram this Ollice or any investigating agency.

                       Defendant's   Conduct Prior to Sentencing and Breach

12.      a.      Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstmction of justice undcr U.S.S.G. S 3C 1.1; will not violatc any fcdcral,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statcment to thc Court, this Ollicc, law enforccmcnt agents, and probation officers; will
cooperate in the preparation of the presentence repon; and will not move to withdraw from the
plea of guilty or tram this Agrccmcnt.

                                                  6
      Case 1:18-cr-00278-CCB Document 167 Filed 12/20/18 Page 7 of 10




         b.     If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and thc Court finds a violation by a prepondcrancc of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Ortice may
makc sentencing argumcnts and rceommcndations different !i'om those set out in this Agrccmcnt;
and (iii) in any criminal or civil procecding, this Office will be free to use against the Defendant
all statements made by the Defendant and any of the information or materials provided by the
Defendant, including statements, infonnation, and materials provided pursuant to this Agreement,
and statements made during proceedings beforc thc Court pursuant to Rule II of the Federal Rules
of Criminal Procedure. A determination that this Ortice is releascd Irom its obligations under this
Agreement will not pennit the Defendant to withdraw the guilty plea.                  The Defendant
acknowlcdgcs that thc Defendant may not withdraw the Defendant's guilty plea if the Court finds
that the Defendant breached the Agreement.

                                         Court Not a Partv

13.      The Defendant expressly understands that the Court is not a party to this agreement. In the
federal system, the sentence is imposed by the Court. and thc Court is undcr no obligation to accept
this plea agreement. In the event the Court rejects this Rule II (c)(I )(C) plea agrcement, pursuant
to Rule II (c)(5)(C). the Defendant will bc infonncd that he may withdraw his plea. If he persists
in the guilty pica thcrcaftcr, the Dcfcndant undcrstands that thc disposition ofthc easc may bc Icss
favorable than that contemplated by this agrccmcnt. The Defendant understands that neither this
Officc, his altomcy, nor thc Court can makc a binding prediction or promise that thc Court will
accept this agreement. The Defendant agrecs that no one has made such a binding prediction or
promlsc.

                                         Entire Agreement

 14.     This letter, together with the Sealcd Supplcmcnt, constitutes the complete plea agreement
in this casc. This Ictter, togcther with thc Scalcd Supplcmcnt, supcrsedes any prior undcrstandings,
promises, or conditions between this Officc and thc Dcfcndant. There are no other agreements,
promiscs, undcrtakings. or understandings bctwccn thc Defcndant and this Office othcr than those
set forth in this letter and the Sealed Supplcment. No changes to this Agrccment will be effectivc
unlcss in writing, signed by all partics and approvcd by the Court.

        Ifthc Dcfcndant fully accepts each and cvcry tcrm and condition of this Agreement, please
sign and have the Dcfendant sign the original and retul11 it to mc promptly.




                                                 7
       Case 1:18-cr-00278-CCB Document 167 Filed 12/20/18 Page 8 of 10




                                             Very tlUly yours,

                                             Robert K. Hur
                                             Uo;""   s,,','   A<"O~

                                         By:_/s/       ~                              ~
                                            Patricia McLane
                                             Brandon Moore
                                            Assistant United States Attorneys


        I have read this Agreement, including the Scaled Supplement, and carefully reviewed every
part of it with my attorney. I understand it and J voluntarily agree to it. Specifically, J have
reviewed the Factual and Advisory Guidclincs Stipulation with my attorney and I do not wish to
change any part of it. I am completely satisfied with the representation of my attorney.


 \l-1-r-\rt                                 ArWnl,~
Date                                        Antonio Santiful


         J am the Defendant's attorney. J have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant.         The Defendant advises me that thc
Defendant understands and accepts its tenns. To my knowledgc, the Defendant's decision to enter
into this Agreement is an informed and voluntary onc.


 {(-Zf-(f
Date
                                              1JfJJid 0JL
                                            Marshall Henslee, Esq.




                                               8
       Case 1:18-cr-00278-CCB Document 167 Filed 12/20/18 Page 9 of 10




                                        ATTACHMENT A
                                    STIPULATlO:"l OF FACTS

         The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Otlicc would have proven the following facts beyond a rcasonable doubt. Thc undersigned partics
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

        From at least November 2017 to May 20 18. the Defendant, Antonio Santiful, along with
 Devin O'Cain. Charles Alston, James Boykin, Michael Brown, Lamont Ferguson, Brian
 Cunningham, Wayne Chambers, Allen Griffin, Markytis Brown, John Williams, and Sheldon Hill
joined in an agreement to distribute and posscss with thc intent to distribute cocaine base, a
schedule II controlled substance, in the 2100 block of A iken Street in Baltimore, Maryland.

          The Defendant and his co-defendants eithcr sold narcotics directly to customers or assisted
in the transactions. The conspiracy opcratcd in shitis - some mcmbcrs sold narcotics during the
day, while other members sold narcotics during the evening hours. The members of the conspiracy
used the same stash locations, stash houses and source of supply. They assisted each other during
narcotics sales by acting as a look out and warning members of police presence. The Defendant
agrees that members of the conspiracy possessed handguns to protect the conspiracy's drug
tcrritory, stash locations and cach other. For example. a mcmbcr of thc conspiracy possessed a
handgun and narcotics on January 29, 2018; Santiful and other members of the conspiracy
possess cd a handgun on February I. 20 I8; and on April 3. 20 IS, two members of the conspiracy
were involved in a shoot-out in the 21 00 block of Aiken Street. The Dcfcndant was not physically
present for the April 3, 2018 incident.

         During the investigation, the Delendant participated in at least two sales of cocaine base to
an undercover agent working for the Bureau of Aleohol. Tobacco. Fireanns and Explosives.
Specilically, the Defendant sold cocaine base or assisted othcr members of the conspiracy with the
sale of cocainc basc on March 9 and March 27. 2018. The buys were audio recordcd and
videotaped. Additional evidencc of the conspiracy's operations and criminal acts were recorded
via a pole camcra placed in the block which monitored and recordcd the group's activities twenty-
four hours a day from on or about January 26, 20 18 through the end of the conspiracy.

         The Defendant also agrees he conspircd to distribute and possess with the intent to
distribute 28 grams or morc of crack with his co-defendants. He fUI1her agrees it was reasonably
foreseeable he and the other members of the conspiracy would distribute over 28 grams or more
of cocaine base between November 20 I7 and May 20 IS.

       The parties further stipulate that the substance distributed over the course of the conspiracy,
and the substances recovercd from the Defendant and co-defendants, contained a detectablc
amount of cocaine base, a Schedule II controlled substance.

       All events occurred in the District of Maryland.


                                                  9
     Case 1:18-cr-00278-CCB Document 167 Filed 12/20/18 Page 10 of 10




SO STIPULATED:


~~
Antonio Santiful                             Marshall Henslee. Esq.
Defendant                                    Counsel for Defendant




                                    10
